Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Lance Fears, Appellant                    Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR20-064).
No. 06-21-00148-CR        v.                          Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                          van Cleef participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Christopher Lance Fears, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 16, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk